t c memo united_states tax_court orlun k jones petitioner v commissioner of internal revenue respondent docket no 10990-06l filed date donald w macpherson for petitioner rachael j zepeda for respondent memorandum opinion thornton judge this case is before the court on respondent’s motion for summary_judgment we shall grant respondent’s motion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the record reveals or the parties do not dispute the following petitioner failed to file federal_income_tax returns for and by three separate notices of deficiency dated date respondent determined these deficiencies in and additions to petitioner’s tax_year deficiency additions to tax sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner received the notices of deficiency but did not petition the tax_court with respect thereto on date respondent mailed petitioner a notice_of_intent_to_levy and notice of your right to a hearing for taxable years through this notice indicated that petitioner’s unpaid liability including interest totaled dollar_figure million in response to this notice on date petitioner submitted a form request for a collection_due_process_hearing challenging the proposed levy on grounds of doubt as to liability and doubt as to collectibility on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for taxable years through in response to this notice on date petitioner submitted a form request for a collection_due_process_hearing challenging the filing of the federal_tax_lien on the ground that the tax_assessment numbers are grossly overstated on date a telephonic hearing was held between petitioner’s representative and respondent’s appeals officer petitioner submitted no offer-in-compromise or other collection alternative during the hearing by two separate notices of determination dated date respondent sustained the proposed levy action and the filing of the notice_of_federal_tax_lien on date while residing in california petitioner filed a timely petition for review of respondent’s determinations the notices of determination indicate that in telephone calls on feb and petitioner’s representative was asked what petitioner would like to do with respect to collection alternatives but no meaningful response was received the notices of determination indicate that the appeals officer nevertheless considered collection alternatives but concluded that they were inappropriate because petitioner’s form 433a collection information statement for individuals was incomplete and contained numerous unexplained and seemingly contradictory statements discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d because petitioner received statutory notices of deficiency with respect to the taxable years at issue but failed to petition this court to redetermine the deficiencies he is not entitled to challenge his underlying tax_liability in this collection proceeding see sec_6330 114_tc_604 accordingly we review the appeals officer’s determinations for abuse_of_discretion see id petitioner contends that on date the same date he submitted a form requesting a hearing with respect to the federal_tax_lien filing he requested audit_reconsideration petitioner contends that he repeatedly requested that the appeals officer’s determination should await the results of the requested audit_reconsideration so that petitioner could determine what collection alternative if any might be appropriate petitioner contends that the appeals officer abused his discretion by issuing his determinations before the request for audit_reconsideration had been acted upon we disagree pursuant to the applicable regulations the appeals_office shall attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a- e9 proced admin regs see 125_tc_301 ‘there is neither a requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy’ quoting clawson v commissioner t c memo affd 469_f3d_27 petitioner contends that on date he received notification from the irs of audit_reconsideration and has since submitted information and returns to the audit_reconsideration agent 1st cir the appeals officer did not abuse his discretion by declining to delay his determinations to await the uncertain outcome of petitioner’s eleventh-hour request for audit_reconsideration and the uncertain outcome of any audit_reconsideration that might be granted petitioner contends that notwithstanding sec_6330 which precluded him from challenging his underlying liability in the collection hearing he should have been permitted to make an offer-in-compromise on the basis of doubt as to liability pursuant to sec_6330 and sec_7122 the short answer is petitioner never made any offer- in-compromise accordingly the appeals officer did not abuse his discretion in failing to consider any offer-in-compromise see 454_f3d_688 7th cir characterizing as frivolous an argument that the taxpayers should have been allowed to submit an offer-in-compromise in a collection hearing where the taxpayers never actually made an offer-in-compromise 124_tc_69 on the basis of our review of the record we conclude that there is no genuine dispute as to a material fact petitioner has failed to make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law and sustain respondent’s determinations sustaining the proposed levy and the filing of the notice_of_federal_tax_lien to reflect the foregoing an appropriate order and decision will be entered
